Citation Nr: 0427426	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  94-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for a respiratory 
disability (bronchial asthma/bronchitis), currently rated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran, his wife, and his mother


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel 


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision that denied the veteran's 
claims. 

In a May 2003 statement, the veteran's representative 
indicated that the veteran was totally disabled due to his 
service-connected disabilities.  This statement raises a 
claim for a total disability rating based on individual 
unemployability; as this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a May 2003 statement, it was noted that the veteran was in 
receipt of Social Security Administration (SSA) benefits 
based on his asthma.  A June 2004 medical record from the 
veteran's private physician (E. S. R. D., M.D.) similarly 
reflects that the veteran was in receipt of SSA benefits.  
Dr. E. S. R. D. further indicated that the award of SSA 
benefits was not only based on asthma but also on the 
veteran's nervous condition.  Efforts must be undertaken to 
obtain the SSA decision that relates to the veteran's 
purported claim for disability benefits.  In addition, the 
medical evidence relied upon in the SSA decision must be 
obtained and associated with the claims folder.  Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).

The veteran's service-connected respiratory disability has 
been variously characterized as bronchitis and bronchial 
asthma.  To rate these disabilities, several objective 
measurements of pulmonary function are used, including Forced 
Vital Capacity (FVC) and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)).  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602.  A review of 
the claims file reveals that the veteran last underwent 
pulmonary function testing (PFT) in 2001.  These PFTs do not 
contain any findings with respect to DLCO (SB).  Since the 
veteran has not been afforded a comprehensive VA respiratory 
examination in recent years which specifically includes DLCO 
(SB) testing, such should be conducted prior to appellate 
review of the claim for an increased rating.  

Accordingly the case is REMANDED for the following action: 

1.  The RO should contact the SSA and 
attempt to verify if the veteran is in 
receipt of disability benefits.  If so, 
the SSA decision granting benefits should 
be obtained as should supporting medical 
documentation that was utilized in 
rendering the SSA's decision.

2.  The RO must schedule the veteran for 
a VA pulmonary examination.  The 
veteran's VA claims folder should be 
provided to the examiner for review in 
conjunction with the scheduled 
examination.  A PFT and chest X-rays 
should be conducted.  The examiner must 
report the percentages predicted for FEV-
1, FEV- 1/FVC and the DLCO (SB).  
Further, the examiner should address 
whether his maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory 
limitations); whether there is cor 
pulmonale (right heart failure); whether 
there is right ventricular hypertrophy; 
whether there is pulmonary hypertension 
(shown by Echo or cardiac 
catheterization), or; episodes of acute 
respiratory failure, or; whether 
outpatient oxygen therapy is required.  
In addition, the following must be 
addressed:  how frequently does the 
veteran suffer asthma attacks (daily, 
weekly, monthly)?; what level of dyspnea 
or exertion does the veteran suffer, if 
any, following asthma attacks?; how 
frequently does the veteran use systemic 
(oral or parenteral) high dose 
corticosteroids or immuno-suppressive 
medications (daily, weekly, monthly)?; 
how frequently does the veteran require 
inhalational or oral bronchodilator 
therapy (daily, weekly, monthly)?; how 
frequently does the veteran require 
inhalational anti-inflammatory 
medication?  (A copy of the examination 
report and all completed test reports 
should be associated with the veteran's 
VA claims folder.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he should be furnished an 
appropriate supplemental statement of the 
case (SSOC).  Thereafter, the case should 
be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

